Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 12/27/2021 are accepted by the examiner.


	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following claims are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The limitation recites in claims 1 8, and 15, “… retransmitted data ….;” renders the claim vague and indefinite. ‘transmitting data’ is essential in order to “retransmitted Data” and therefore, the ‘transmitting data’ step is missing in the claim [MPEP 2172.01].

The limitation recites in claims 1 8, and 15, “…processing the record using an encryption key and the decryption key;” renders the claim vague and indefinite. It’s not clear how the both encryption and decryption keys are used to process the record.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims Patent # 11/258,774 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim Comparison
Instant Application # 17/646,035
US Patent # 11/258,774
1
1. A network device, comprising: one or more processors to: 

determine that retransmitted data is associated with a record; decrypt, using a decryption key, the retransmitted data to regenerate the record, wherein the record was previously generated by processing the record using an encryption key and the decryption key; re-encrypt, using the encryption key, the regenerated record; and transmit the re-encrypted regenerated record.
1
A method, comprising: decrypting, by a network device, a record received from a source device to form a decrypted record, wherein the record is associated with an encrypted session between the source device and a destination device; processing, by the network device, the decrypted record in association with securing the encrypted session; encrypting, by the network device, the decrypted record to generate an encrypted record payload; storing, by the network device and based on the encrypted record payload being generated, a record entry in a retransmission mapping, wherein the record entry includes a decryption key used to decrypt the record and an encryption key used to encrypt the decrypted record; transmitting, by the network device, the encrypted record payload in one or more first transmission control protocol (TCP) packets toward the destination device; receiving, by the network device, retransmitted data; determining, by the network device and based on the record entry, that the retransmitted data is associated with the record; decrypting, by the network device and using the decryption key, the retransmitted data to regenerate the decrypted record; re-encrypting, by the network device and using the encryption key, the regenerated decrypted record to regenerate the encrypted record payload; and transmitting, by the network device and toward the destination device, the regenerated encrypted record payload in one or more second TCP packets.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Du Toit (US Pub No. 2014/0195797, hereinafter “Du Toit”).

Regarding claim 1, Du Toit does disclose, a network device, comprising: one or more processors to: determine that retransmitted data is associated with a record (du Toit, (para. [0009]), if the network device receives a retransmit TCP segment, then the network device uses the TCP sequence number in the TCP header of the retransmit TCP segment as received (from the client) to identify one of the entries in the first data structure); 
decrypt, using a decryption key, the retransmitted data to regenerate the record (du Toit, (para. [0050]), the SSL layer of the stack of the proxy device 102 intercepts and decrypts the SSL record payload of the transmitted TCP segment using the K1 cryptographic parameter set), wherein the record was previously generated by processing the record using an encryption key and the decryption key (du Toit, (para. [0040]), where K1 is not an individual key, but rather is a set of cryptographic parameters which include: encrypt and decrypt keys, encrypt and decrypt initialization vectors, and MAC secrets); re-encrypt, using the encryption key, the regenerated record (du Toit, (para. [0050]), the resulting unencrypted application layer payload, along with an appropriate SSL footer, is then re-encrypted using the K2 cryptographic parameter set); and 
transmit the re-encrypted regenerated record (du Toit, (para. [0050]), an SSL header is added to form an SSL record. The SSL record is passed down the stack so that a TCP segment is formed that contains the SSL record. The TCP segment is encapsulated into an IP packet, and the IP packet is communicated to the server device in the form of a link layer frame).  

Regarding claim 2, Du Toit does disclose, the network device of claim 1, wherein the one or more processors when determining the retransmitted data is associated with the record are to: determine that the retransmitted data was previously transmitted based on transmission control protocol (TCP) sequence numbers (du Toit, (para. [0009]), if the network device receives a retransmit TCP segment, then the network device uses the TCP sequence number in the TCP header of the retransmit TCP segment as received (from the client) to identify one of the entries in the first data structure).  

Regarding claim 4, Du Toit does disclose, the network device of claim 1, wherein the record is associated with an encrypted session (du Toit, (para. [0009]), the retransmit TCP segment is transmitted via the second SSL session to the server).  

Regarding claim 5, Du Toit does disclose, the network device of claim 1, wherein the one or more processors, when re-encrypting the regenerated record, are to: re-encrypt the regenerated record without processing the record based on a TCP data segment being a retransmission (du Toit, (para. [0050]), the resulting unencrypted application layer payload, along with an appropriate SSL footer, is then re-encrypted using the K2 cryptographic parameter set, where “without processing the record …” is considered as negative limitation).  

Regarding claim 6, Du Toit does disclose, the network device of claim 1, wherein the one or more processors, when transmitting the re-encrypted regenerated record, are to: transmit the record towards a server device based on inserting the re-encrypted regenerated record into a payload portion of a transmission control protocol (TCP) packet (du Toit, (para. [0050]), an SSL header is added to form an SSL record. The SSL record is passed down the stack so that a TCP segment is formed that contains the SSL record. The TCP segment is encapsulated into an IP packet, and the IP packet is communicated to the server device in the form of a link layer frame).  

Regarding claim 7, Du Toit does disclose, the network device of claim 1, wherein the one or more processors are further to: store a copy of the re-encrypted regenerated record based on a network condition (du Toit, (para. [0056]), the resulting recreated TCP segment B' is sent from the proxy device 102 to the server device 103 as the retransmitted TCP segment B').  

Regarding claim 8, Du Toit does disclose, a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the network device to: receive a record of an encrypted session between a source device and a destination device (du Toit, (para. [0013]), TCP connection formed between the client device of FIG. 1 and the server device, with the proxy device intercepting frames on the TCP connection); determine that retransmitted data is associated with the record (du Toit, (para. [0009]), if the network device receives a retransmit TCP segment, then the network device uses the TCP sequence number in the TCP header of the retransmit TCP segment as received (from the client) to identify one of the entries in the first data structure); decrypt, using a decryption key (du Toit, (para. [0050]), the SSL layer of the stack of the proxy device 102 intercepts and decrypts the SSL record payload of the transmitted TCP segment using the K1 cryptographic parameter set), the retransmitted data to regenerate the record that was previously generated by processing the record using an encryption key and the decryption key (du Toit, (para. [0040]), where K1 is not an individual key, but rather is a set of cryptographic parameters which include: encrypt and decrypt keys, encrypt and decrypt initialization vectors, and MAC secrets); re-encrypt, using the encryption key, the regenerated record (du Toit, (para. [0050]), the resulting unencrypted application layer payload, along with an appropriate SSL footer, is then re-encrypted using the K2 cryptographic parameter set); and transmit the re-encrypted regenerated record (du Toit, (para. [0050]), an SSL header is added to form an SSL record. The SSL record is passed down the stack so that a TCP segment is formed that contains the SSL record. The TCP segment is encapsulated into an IP packet, and the IP packet is communicated to the server device in the form of a link layer frame).  

Regarding claim 10, Du Toit does disclose, the non-transitory computer-readable medium of claim 8, wherein the one or more instructions further cause the one or more processors to: transmit an acknowledgement to the source device based on receiving the retransmitted data (du Toit, (para. [0057]), …. the server device does not receive the second TCP segment B' (for example TCP segment B' is dropped by some device en-route to the server device). FIG. 14 is a diagram of the second TCP segment B. As illustrated in FIG. 15, the server device does not acknowledge receipt of TCP segment B' by returning an ACK to the proxy device. The proxy device therefore does not return an ACK to the client device acknowledging receipt of TCP segment B).  

Regarding claim 11, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale. 

Regarding claim 12, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 13, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 3, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du Toit (US Pub No. 2014/0195797, hereinafter “Du Toit”) in view of Circosta et al. (US Pub No. 2020/0380143, hereinafter “Circosta”).

Regarding claim 3, Du Toit does disclose, the network device of claim 1, wherein the one or more processors are further to: decrypt the retransmitted data using the decryption key [from the record meta-info entry] (du Toit, (para. [0050]), the SSL layer of the stack of the proxy device 102 intercepts and decrypts the SSL record payload of the transmitted TCP segment using the K1 cryptographic parameter set).
Du Toit does not explicitly disclose but the analogous art Circosta discloses, 
store a copy of the decryption key in a record meta-info entry; [and wherein the one or more processors, when decrypting the retransmitted data, are to: [decrypt the retransmitted data] using the decryption key from the record meta-info entry (Circosta, (para. [0015]), the user's identifying information may be encrypted and stored on a server, such as via a cloud storage service. The user's device may then append a small amount of metadata (e.g., 16 bytes, 32 bytes, or any number of bytes) to outbound messages transmitted via the messaging application to other users' devices. The metadata may include information for retrieving the user's encrypted identifying information from the server (e.g., a record identifier), as well as a key for decrypting the encrypted identifying information. Thus, upon receiving a message from the user's device, a receiving device can retrieve the user's encrypted identifying information from the server using the record identifier included in the metadata, and can decrypt the user's encrypted identifying information using the key included in the metadata).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Du Toit by including decrypt the data using the decryption key from the record meta-info entry taught by Circosta for the advantage of allowing a user to securely propagate their identifying information (including, e.g., images, videos, animations, etc.) to other users via messaging without significantly impacting the size of the messages being transmitted (Circosta, (para. [0016])).


Regarding claim 9, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, Du Toit does disclose, a method comprising: storing, by a network device, a record entry in a retransmission mapping (Du Toit, (para. [0055]), the proxy device 102 looks in table 198 of FIG. 11 for the entry whose SSL layer payload start byte position is the closest to the start byte position determined from the table of FIG. 10), determining, by the network device, that retransmitted data is associated with the record (du Toit, (para. [0009]), if the network device receives a retransmit TCP segment, then the network device uses the TCP sequence number in the TCP header of the retransmit TCP segment as received (from the client) to identify one of the entries in the first data structure); decrypting, by the network device and using the decryption key [from the record entry] (du Toit, (para. [0050]), the SSL layer of the stack of the proxy device 102 intercepts and decrypts the SSL record payload of the transmitted TCP segment using the K1 cryptographic parameter set), the retransmitted data to regenerate the record that was previously generated by processing the record using an encryption key and the decryption key (du Toit, (para. [0040]), where K1 is not an individual key, but rather is a set of cryptographic parameters which include: encrypt and decrypt keys, encrypt and decrypt initialization vectors, and MAC secrets); re-encrypting, by the network device and using the encryption key, the regenerated record (du Toit, (para. [0050]), the resulting unencrypted application layer payload, along with an appropriate SSL footer, is then re-encrypted using the K2 cryptographic parameter set); and transmitting, by the network device, the re-encrypted regenerated record (du Toit, (para. [0050]), an SSL header is added to form an SSL record. The SSL record is passed down the stack so that a TCP segment is formed that contains the SSL record. The TCP segment is encapsulated into an IP packet, and the IP packet is communicated to the server device in the form of a link layer frame).  
Du Toit does not explicitly disclose but the analogous art Circosta discloses, wherein the record entry includes a decryption key used to decrypt a record (Circosta, (para. [0015]), the user's identifying information may be encrypted and stored on a server, such as via a cloud storage service. The user's device may then append a small amount of metadata (e.g., 16 bytes, 32 bytes, or any number of bytes) to outbound messages transmitted via the messaging application to other users' devices. The metadata may include information for retrieving the user's encrypted identifying information from the server (e.g., a record identifier), as well as a key for decrypting the encrypted identifying information. Thus, upon receiving a message from the user's device, a receiving device can retrieve the user's encrypted identifying information from the server using the record identifier included in the metadata, and can decrypt the user's encrypted identifying information using the key included in the metadata).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Du Toit by including the record entry includes a decryption key used to decrypt a record taught by Circosta for the advantage of allowing a user to securely propagate their identifying information (including, e.g., images, videos, animations, etc.) to other users via messaging without significantly impacting the size of the messages being transmitted (Circosta, (para. [0016])).

Regarding claim 16, the combination of Du Toit-Circosta does disclose, the method of claim 15, comprising: transmitting an acknowledgement to a source device based on receiving the retransmitted data (du Toit, (para. [0057]), …. the server device does not receive the second TCP segment B' (for example TCP segment B' is dropped by some device en-route to the server device). FIG. 14 is a diagram of the second TCP segment B. As illustrated in FIG. 15, the server device does not acknowledge receipt of TCP segment B' by returning an ACK to the proxy device. The proxy device therefore does not return an ACK to the client device acknowledging receipt of TCP segment B).  

Regarding claim 17, the combination of Du Toit-Circosta does disclose, the method of claim 15, wherein re-encrypting the regenerated record comprises: re-encrypting the regenerated record without processing the record based on a transmission control protocol (TCP) data segment being a retransmission (du Toit, (para. [0050]), the resulting unencrypted application layer payload, along with an appropriate SSL footer, is then re-encrypted using the K2 cryptographic parameter set, where “without processing the record …” is considered as negative limitation).  

Regarding claim 18, the combination of Du Toit-Circosta does disclose, the method of claim 15, wherein transmitting the re-encrypted regenerated record comprises: transmitting the record towards a destination device based on inserting the re-encrypted regenerated record into a payload portion of a transmission control protocol (TCP) packet (du Toit, (para. [0050]), an SSL header is added to form an SSL record. The SSL record is passed down the stack so that a TCP segment is formed that contains the SSL record. The TCP segment is encapsulated into an IP packet, and the IP packet is communicated to the server device in the form of a link layer frame).  

Regarding claim 19, the combination of Du Toit-Circosta does disclose, the method of claim 15, further comprising: transmitting an acknowledgement to a source device based on receiving the retransmitted data (du Toit, (para. [0057]), …. the server device does not receive the second TCP segment B' (for example TCP segment B' is dropped by some device en-route to the server device). FIG. 14 is a diagram of the second TCP segment B. As illustrated in FIG. 15, the server device does not acknowledge receipt of TCP segment B' by returning an ACK to the proxy device. The proxy device therefore does not return an ACK to the client device acknowledging receipt of TCP segment B).  

Regarding claim 20, the combination of Du Toit-Circosta does disclose, the method of claim 15, further comprising: receiving the record of an encrypted session between a source device and a destination device (du Toit, (para. [0056]), the resulting recreated TCP segment B' is sent from the proxy device 102 to the server device 103 as the retransmitted TCP segment B').


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432